NO. 12-05-00264-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


§

IN RE: RODOLFO VILLAFUERTE,               §     ORIGINAL PROCEEDING
RELATOR
§





MEMORANDUM OPINION
            Relator Rodolfo Villafuerte seeks a writ of mandamus requiring the Honorable Kerry S.
Russell, Judge of the 7th Judicial District Court, Smith County, Texas to provide access to the record
in appellate cause number 12-04-00342-CR, styled Rudolfo [sic] Villafuerte v. The State of Texas,
as required by this Court’s order dated August 3, 2005.  
            On September 1, 2005, we were notified by the respondent trial court that Relator was
furnished a copy of his appellate record on August 29, 2005.  Therefore, Relator’s request for relief
is now moot.  Accordingly, we deny Relator’s petition for writ of mandamus.
                                                                                                     JAMES T. WORTHEN 
                                                                                                                 Chief Justice

Opinion delivered September 30, 2005.
Panel consisted of Worthen, C.J., Griffith, J. and DeVasto, J.







(PUBLISH)